DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the rectifier”.  There is insufficient antecedent basis for this limitation in the claim
Claim 2 recites the limitations “both legs”.  There is insufficient antecedent basis for this limitation in the claim.
Additionally, claim 2 recites the limitation “the central portion”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation “the other end”.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation “the locking portions”. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 is rejected as depending from an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Duprez (US Pat No 5,381,952) in view of Kusakabe (US Pub No 2013/0319028).
In regard to claim 1,
Duprez discloses a thermostat device (Title), comprising: 
a housing (20, Fig 1); 
a thermal-operating unit (comprising at least “thermally responsive actuator”, 32), 
wherein the thermal-operating unit is accommodated in the thermostat (see Fig 1) and is disposed in a circulation passage (in passageway 22) that circulates a coolant between an internal combustion engine (with engine block 12) and a radiator (18) and controls temperature of the coolant to be supplied to the internal combustion engine (see at least, Fig 1 and Col 4, lines 42-52); 
the thermal-operating unit (comprising at least “thermally responsive actuator”, 32), comprising: 
a thermo-sensitive element (32) containing a thermal expansion body therein that expands or contracts in response to the temperature change of the coolant (for example, see Abstract: “a thermally responsive 
a control valve (38) opening or closing the flow passage in the housing based on the expansion or contraction of the thermal expansion body (Col 4, lines 62-63: “A movable valve member 38 is coupled to thermally responsive actuator 32.”); 
a spring (48) biasing so as to close the control valve (Col 5, lines 3-12: “operating spring 48 is held and compressed in tension between frame member 46 and movable valve 38 by frame member 46 to apply a biasing force to actuator 32 and movable valve 38 in the direction of arrow 50. Operating spring 48 applies a larger biasing force to movable valve member 38 than fail-safe spring 40. Therefore, movable valve member 38 is held in a normally closed position against valve seat 28 as illustrated in FIGS. 1 and 3”); 
a spring receiving frame (“frame member”, 46, see alone in Fig 2) receiving one end of the spring (as assembled in Fig 1); 
a locking portion (“tab sections”, 55) formed on the spring receiving frame (see Fig 2); and 
a frame support (“flange ring”, 44), and
wherein the thermal-operating unit is incorporated by locking the spring receiving frame (46) to the frame support (44) formed in the flow passage of the housing (as assembled in Fig 1). 
Duprez does not positively disclose wherein a rectifier is disposed at an upstream side of the coolant flow at the frame support to prevent a collision of coolant flow against the frame support and the spring receiving frame by causing the coolant flow forwarding to the frame support and the spring receiving frame to detour.
However, the use of rectifiers in similar applications is well known in the art.
Kusakabe discloses a similar a thermostat device (Paragraph 0002). More importantly, Kusakabe teaches utilizing a rectifier to facilitate smooth flow through the device. For example, see Paragraph 0034: “so that the incoming flow from the upstream pipe 17 is rectified and guided so as to flow smoothly toward the flow path”. Kusakabe goes on to teach that rectifying the flow minimizes pressure loss inside the flow path (see Paragraph 0039).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize a rectifying element upstream of valve components in the flow path (i.e. the frame support) to smooth and minimize pressure loses in the flow as taught by Kusakabe.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Duprez (US Pat No 5,381,952) in view of Kusakabe (US Pub No 2013/0319028), with Saur et al. (US Pat No 3,792,813) serving as evidentiary support.
In regard to claim 4, 
Duprez modified supra discloses the device of claim 1.
Duprez does not positively disclose wherein the spring is a tapered-shaped coil spring, a first end of the spring having a larger diameter is in contact with the control having a smaller diameter is in contact with the spring receiving frame.
However, determining some desired dimensions of a spring per application is considered a simple and obvious change of shape (MPEP 2144.04 IV), and as such, would have been obvious to one of ordinary skill in the art. 
Examiner notes (but does not rely on in this rejection), Saur et al. (US Pat No 3,792,813), to demonstrate that springs having the claimed shape are known to be used in similar applications.
In regard to claim 5, Duprez modified supra discloses the device of claim 1, wherein the locking portion (55) to be locked to the frame support are provided on both sides (there being two of 55 in Figs 1 and 2) in the longitudinal direction (along the direction of arrows 62 in Fig 2) of the spring receiving frame (46) and formed to a rectangular shape (generally, see Fig 2), and the width of the spring-receiving frame at the position to which the smaller diameter end (see modified above) of the coil spring is in contact is formed to be substantially the same as the width of the locking portion of the spring receiving frame (sitting in annular portion 60, see Figs 1 and 2). 
Allowable Subject Matter
Should the above noted 35 USC 112 rejections noted above be overcome, claims 2 and 3 would be objected to as being dependent upon a rejected base claim, but it appears they would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB M AMICK whose telephone number is (571)272-5790. The examiner can normally be reached Core Hours 10-6 M-F (First Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB M AMICK/Primary Examiner, Art Unit 3747